Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 1 of 14




                                                                 8/25/2021
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 2 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 3 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 4 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 5 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 6 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 7 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 8 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 9 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 10 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 11 of 14
               Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 12 of 14




                        8/25/2021

The Court approves of the stipulation and order, except that Paragraph 16 shall be deemed revised to be in
conformity with this Court’s individual rule of practice for filing of confidential material as published on my
page of the SDNY website.
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 13 of 14
Case 1:19-cv-00775-MKV-RWL Document 52 Filed 08/25/21 Page 14 of 14
